EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jarrad Gunther on 4/7/21.

The application has been amended as follows: 

Claim 1:
Line 8: “rod supporting the hollow chain such that the hollow chain is operable” has been replaced with --rod located within the hollow chain such that the hollow chain is operable to move relative to the stiffening rod--
Line 10: “loop that can be” has been replaced with --loop--

Claim 3 has been canceled.

Claim 9:
Lines 2-3: “tube in the absence of a tensioner.” has been replaced with --tube.--

Claim 10:
Line 4: “links;” has been replaced with --links forming a loop--
Line 5: “stiffening rod, wherein the flexible outer housing” has been replaced with --stiffening rod located within the hollow chain, wherein the hollow chain--
Line 6: “rod.” has been replaced with --rod, such that the hollow chain is operable to move relative to the stiffening rod.--

Claim 11:
Line 2: “a loop” has been replaced with --the loop--

Claim 14:
Line 2: “hollow chain that is” has been replaced with --hollow chain is--

Claim 15:
Line 2: “links that are connected to each other to create a continuous loop” has been replaced with --links are connected to each other to create the loop--

Claim 20:
Line 4: “treatment;” has been replaced with --treatment, the flexible member forming a loop;--
Line 7: “within the flexible” has been replaced with --within a hollow space defined within the flexible--
Line 8: “member.” has been replaced with --member, such that the flexible member is operable to move relative to the rigid member.--





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a chain assembly for a manually-operated window treatment, the chain assembly comprising a flexible member defining a loop and a hollow interior space, and a rigid member or stiffening rod disposed within the hollow space such that the flexible member is operable to move relative to the rigid member and to operate along the rigid member. At least Pagano (US 1693457) discloses a chain assembly for a window treatment comprising a plurality of links, but Pagano fails to disclose that the chain is hollow, or a stiffening rod disposed within the hollow chain. At least Camerlo (EP 2458128) discloses a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        


/Johnnie A. Shablack/Primary Examiner, Art Unit 3634